Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicants after final amendment of 4/30/21 is not entered.
Applicants after final amendment of 4/30/21 is not considered because the amendment of claim 1:“wherein said genetically engineered host produces the 
hydrocarbon from a gas stream comprising at least one of natural gas, methanol, ethanol, non-volatile residue, caustic wash from cyclohexane oxidation processes, or waste stream, or derivative thereof, optionally obtained from a chemical or petrochemical industry”; raises new issue that require further  examination  using new art searching.
Therefore claims 1-2, 5, 7, 32-33 and 54 remain rejected on record.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 408-918-75846. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

                 /MOHAMMAD Y MEAH/                 Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652